Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesworth et al., US 20180268659 (Chesworth)
Regarding Claim 1. 
Chesworth discloses an electronic gaming machine (Fig 1) comprising: 
a display device (Fig 1, elem 18, 20); and 
a game controller comprising a processor and a memory (Fig 2, elem 10) storing (a) a plurality of prize value symbol reel strips comprising a plurality of prize value symbols, wherein the plurality of prize value symbols is configured to display a plurality of prize values, respectively (Fig 6a-6b, elem 350; Abstract, para 6, 8, 53, 57, 62, 81. Symbol-bearing bonus reels include bonus “value” symbols having respective, associated values. In other words, the bonus symbols “7” have value to them in which symbol-bearing bonus reels they are derived.), (b) a game action reel strip comprising a plurality of game action symbols associated with a plurality of game actions (Fig 6a-6b, elem 351; para 76, 81, 121. The feature “action” symbol, elem 351, is interpreted as a game action symbol which is associated with a symbol-bearing bonus reel. Similar to how bonus reels would have value symbols “7” that can be used, the same bonus reels would also have feature symbols, elem 351, that can also be used.); and (c) instructions, which, when executed, cause the processor to at least: 
display, by the display device, a plurality of symbol positions, at least one of the plurality of symbol positions operable to display one of the plurality of game action symbols selected from the game action reel strip (Fig 6a-6b, elem 351; para 81. The figures depict how one feature “action” symbol, elem 351, can be displayed.), and each of a remainder of the plurality of symbol positions operable to display one of the plurality of prize value symbols from one of the plurality of prize value symbol reel strips (Fig 6a-6b; para 81. The figures depict how any of the remainder of the plurality of symbols can be used for displaying bonus “value” symbols, elem 350, as well as non-value symbols, elem 310, in which those bonus “value” symbols can have a prize value associated with them respectively.), 
determine, for each of the plurality of prize value symbol reel strips, one of the plurality of prize values for each prize value symbol based on a plurality of random numbers generated by a random number generator (para 54, 82-83, 125. The bonus “value” symbols appearing can be generated based on a random number generator.), select a subset of the plurality of prize value symbols from the plurality of prize value symbol reel strips (para 56. Each of the different types of bonus symbols may have different associated values. As an example, a first set of "low" bonus symbols may have associated values in the range of 50-200 credits, while a second set of "high" bonus symbols has associated values in the range of 500-1000 credits.), and a first game action symbol from the game action reel strip, based on one or more random numbers generated by the random number generator (para 82. The appearance of a first feature “action” symbol for triggering the feature-trigger event can be generated based on a random number generator.), 
display, by the display device, the subset of the plurality of prize value symbols (Fig 6a-6b; para 81. The figures depict how a subset of “low” value symbols are being implemented.) and the first game action symbol at respective symbol positions of the plurality of symbol positions (Fig 6a-6b; para 81. The figures depict how there are a plurality of bonus “value” symbols, elem 350, in which there can also be a feature “action” symbol, elem 351.), 
in response to the first game action symbol of the plurality of game action symbols being displayed, select a quantity of display positions from remainder of the plurality of symbol positions (para 82-83. In response to the appearance of a feature “action” symbol, elem 351, the bonus “value” symbols are selected to be revealed.), and 
determine an award amount based on prize values displayed at each of the quantity of display positions selected (para 7, 81-82. Upon the feature-trigger event, the bonus “value” symbols are selected to be tabulated to determine an award to the player.).  

Regarding Claim 2. 
Chesworth discloses the electronic gaming machine of claim 1, wherein the instructions, when executed, cause the processor to, in response to a second game action symbol of the plurality of game action symbols displayed (Fig 6c-6d; para 84-85) The figures depict that there can be different feature “action” symbols displayed, elem 356, 357), evaluate a different plurality of symbols selected for an outcome (Fig 6c; para 84-85.The figure depicts how, depending on the feature “action” symbol being displayed, different plurality of symbols are selected for implementation of an action. For example, Fig 6c depicts how the +50 feature “action” symbol would result in the selection the bonus “value” symbols being incremented by 50 in value. Fig 6d, depicts how the +2 feature “action” symbol would result in two non-bonus symbols, the Q and J on the bottom positions of reels two and three, being selected to become bonus value symbols, elem 352.)

Regarding Claim 4. 
Chesworth discloses the electronic gaming machine of claim 2, wherein the instructions, when executed, cause the processor to generate a different outcome corresponding to the outcome of awarding the prize values displayed in all of the prize value symbols displayed in response to the second game action symbol (Fig 6c; para 84. When the +50 feature “action” symbol appears, +50 credits is added to all the other bonus “value” symbols which are then tabulated as an award to the player. The award for that feature “action” symbol results in a different outcome than that if the +50 feature “action” symbol did not appear.).  

Regarding Claim 6. 
Chesworth discloses the electronic gaming machine of claim 1, wherein each of the plurality of prize value symbol reel strips further includes at least one blank position (para 59, 62, 71).  

Regarding Claim 7. 
Chesworth discloses the electronic gaming machine of claim 1, wherein the instructions, when executed, cause the processor to retain a subset of prize value symbols displayed (Fig 6d; para 85) and to select one or more additional symbols from the prize value symbol reel strips for the plurality of symbol positions at which displayed symbols are not retained (Fig 6d; para 85. The figure depicts how a subset of bonus “value” symbols can be retained, elem 350, in which additional non-value symbols, elem 310, can be selected so that they can be changed into further bonus “value” symbols, elem 352.).  

Regarding Claim 8. 
Chesworth discloses the electronic gaming machine of claim 1, wherein the instructions, when executed, cause the processor to randomly select the quantity of display positions from the remainder of the plurality of symbol positions when the first game action symbol of the plurality of game action symbols is displayed (para 85, 88, 125. The quantity of bonus “value” symbols are randomly determined.).  

Regarding Claim 17.  
Chesworth discloses a non-transitory computer-readable medium for conducting a game on an electronic gaming system that includes a display (Fig 1, elem 18, 20), and a game controller comprising one or more processors and a memory (Fig 2, elem 10) storing (a) a plurality of prize value symbol reel strips comprising a plurality of prize value symbols, wherein the plurality of prize value symbols are to be assigned a plurality of prize values, respectively (Fig 6a-6b, elem 350; Abstract, para 6, 8, 53, 57, 62, 81), (b) a game action reel strip comprising a plurality of game action symbols associated with a plurality of game actions (Fig 6a-6b, elem 351; para 76, 81, 121); and (c) computer executable instructions, when executed, cause the one or more processors to perform at least the steps of: 
randomly assigning one of the plurality of prize values to each of the plurality of prize value symbols for each of the plurality of prize value symbol reel strips based on a plurality of random numbers generated by a random number generator (para 85, 88); 
randomly selecting a subset of the plurality of prize value symbols from the plurality of prize value symbol reel strips (para 54, 82-83, 125), and a first game action symbol from the game action reel strip, based on one or more random numbers generated by the random number generator (para 82.); 
displaying the first game action symbol at a first of a plurality of symbol positions, and the subset of the plurality of prize value symbols at remainder of the plurality of symbol positions, respectively (Fig 6a-6b; para 81.); 
in response to the first game action symbol of the plurality of game action symbols being displayed, selecting a quantity of display positions from the remainder of the plurality of symbol positions (para 82-83.); and 
generating an award amount based on prize values displayed at the quantity of display positions selected (para 7, 81-82).  

Regarding Claim 18. 
Chesworth discloses the non-transitory computer-readable medium of claim 17, wherein the computer executable instructions, when executed, cause the one or more processors to perform the step of, when a different second game action symbol of the plurality of game action symbols is displayed, evaluating a different quantity of display positions for a second award amount (Fig 6d; para 85. Fig 6d, depicts how the +2 feature “action” symbol would result in two non-bonus symbols, the Q and J on the bottom positions of reels two and three, being selected to become bonus value symbols, elem 352. In this case, when a second feature “action” symbol appears, such as the +2, a different quality of display positions are evaluated for an award for the player. In this case, two new non-bonus symbols are changed to bonus “values” symbols to be evaluated as additional awards to the player.)

Regarding Claim 19. 
Chesworth discloses the non-transitory computer-readable medium of claim 17, wherein the computer executable instructions, when executed, cause the one or more processors to perform the steps of: 
retaining a subset of prize value symbols displayed (Fig 6d; para 85); and 
selecting one or more additional symbols from the prize value symbol reel strips for the plurality of symbol positions at which displayed symbols are not retained (Fig 6d; para 85).  

Regarding Claim 20. 
Chesworth discloses the non-transitory computer-readable medium of claim 17, wherein the computer executable instructions, when executed, cause the one or more processors to perform the step of determining the award amount from the prize values displayed in all of the prize value symbols displayed in the quantity of display positions (para 77).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 3, 9-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth et al., US 20180268659 (Chesworth) as applied to claims above, and further in view of MacGregor et al., US 20160104345 (MacGregor).
Regarding Claim 3. 
Chesworth discloses the electronic gaming machine of claim 2, but failed to disclose wherein the instructions, when executed, cause the processor to animate on the display the second game action symbol associated with a second game action striking one or more of the plurality of prize values that forms the outcome.  
	While Chesworth does disclose of a second game action symbol (Fig However, Chesworth does disclose of the implementation of second game action symbols (Fig 2c; para 84. The +50 feature “action” symbol, elem 356, is interpreted as the second game action symbol, in which the bonus “value” symbols said symbol are selected in association for determining an award to the player.), Chesworth failed to disclose animating on the display the second game action symbol associated with a second game action striking one or more of the plurality of prize values that forms the outcome.
	However, MacGregor teaches that when it comes to a special symbol appearing, it can be animated to interact with other symbols and changing those other symbols into something different (Fig 6h; para 140) as it can create what looks like a chain reaction for generating increased award (para 122)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate MacGregor’s teachings with Chesworth as it can create what looks like a chain reaction for generating increased award.
	To further elaborate on the Examiner’s interpretation, since Chesworth teaches that a feature “action” symbol’s appearance (eg: +50) would result in bonus “value” symbols being selected to be increased and changed to different values, by incorporating MacGregor’s teachings, it can be used for displaying an animation that a chain reaction is being implemented to show exactly what bonus “value” symbols are being selected for being increased. 

Regarding Claim 9. Chesworth discloses a method of operating an electronic gaming machine (Fig 1) comprising a display (Fig 1, elem 18, 20), and a game controller comprising a processor and a memory (Fig 2, elem 10) storing (a) a plurality of reel strips comprising a set of symbols (Fig 6a-6b; para 6, 8. Symbol-bearing reels comprise bonus symbols as well as non-bonus symbols. Non-bonus symbols can be interpreted as a set. The same applies for bonus symbols.), (b) a game action reel strip comprising a plurality of game action symbols 24Attorney Docket No. 65690US01 (P0628OUSP1U1) associated with a plurality of game actions (Fig 6a-6b, elem 351; para 76, 81, 121), and (c) computer executable instructions, when executed, cause the processor to initiate a game (Abstract), the method comprising: 
displaying a first game action symbol randomly selected from the game action reel strip at a first of a plurality of symbol positions based on one or more random numbers generated by a random number generator (Fig 6a-6b, elem 351; para 81-82.), and 
a plurality of symbols randomly selected from the plurality of reel strips at remainder of the plurality of symbol positions, respectively, and each of the plurality of symbols being randomly associated with one of a plurality of prizes, based on a plurality of random numbers generated by the random number generator (para 54, 82-83.); 
displaying, in response to the first game action being initiated, a quantity of display positions from the remainder of the plurality of symbol positions being selected (Fig 6a-6b; para 81.); and 
displaying an award amount based on prizes displayed at the quantity of display positions selected  (para 7, 81-82.).  
	Chesworth failed to disclose animating a first game action associated with the first game action symbol displayed.
	However, MacGregor teaches that when it comes to a special symbol appearing, it can be animated to as a game action to interact with other symbols and changing those other symbols into something different (Fig 6h; para 140) as it can create what looks like a chain reaction for generating increased award (para 122)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate MacGregor’s teachings with Chesworth as it can create what looks like a chain reaction for generating increased award.
	To further elaborate on the Examiner’s interpretation, since Chesworth teaches that a feature “action” symbol’s appearance results in the game acting of bonus “value” symbols being selected and revealed into actual values (Fig 6a-6b) so they can be tabulated to determine an award to the player (para 7, 81-82), by incorporating MacGregor’s teachings, it can be used for displaying an animation that a chain reaction is being implemented to show exactly what bonus “value” symbols are being selected for being revealed to the player. 
	
Regarding Claim 10. 
Chesworth and MacGregor disclose the method of claim 9, Chesworth further discloses when a different second game action symbol of the plurality of game action symbols is displayed at the first of the plurality of symbol positions, evaluating a different quantity of display positions for a second award amount (Fig 6c; para 84. When the +50 feature “action” symbol appears, +50 credits is added to all the other bonus “value” symbols which are then tabulated as an award to the player. The award for that feature “action” symbol results in a different outcome than that if the +50 feature “action” symbol did not appear.).  

Regarding Claim 11. 
Chesworth and MacGregor disclose the method of claim 9, Chesworth further discloses determining the award amount from the prizes displayed in all of the symbols displayed in the quantity of display positions (para 77.  Each displayed bonus symbol 250 and additional award bonus symbol 252 (within the unlocked portion of the bonus array 295) may have an associated value awarded to a player in response to an award-trigger event.)

Regarding Claim Regarding Claim 14. 
Chesworth and MacGregor disclose the method of claim 9, Chesworth further discloses wherein each of the plurality of reel strips further includes at least one blank position (para 59, 62, 71).  

Regarding Claim 15. 
Chesworth and MacGregor disclose the method of claim 9, Chesworth further discloses comprising retaining a subset of symbols displayed (Fig 6d; para 85) and selecting one or more additional symbols from the reel strips for the plurality of symbol positions at which displayed symbols are not retained (Fig 6d; para 85. The figure depicts how a subset of bonus “value” symbols can be retained, elem 350, in which additional non-value symbols, elem 310, can be selected so that they can be changed into further bonus “value” symbols, elem 352.).  

Regarding Claim 16. 
Chesworth and MacGregor disclose the method of claim 9, Chesworth further discloses comprising randomly selecting the quantity of display positions from the remainder of the plurality of symbol positions when the first game action symbol of the plurality of game action symbols is displayed (para 85, 88. The quantity of bonus “value” symbols are randomly determined.).    


Allowable Subject Matter
Claims 5, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715